Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 20090162278 to Ravn.  Although Ravn discloses a method of producing radioisotopes, the method comprising preparing a composition comprising an Ra source isotope and sorbent particles (abstract; figures 1A-C; paragraphs 1, 14-38, and 84; claim 45), it fails to teach or fairly suggest loading the composition onto a solid support material to from a mixture comprising the Ra source isotope, the sorbent particle, and the solid sorbent material; while within the mixture, decaying at least some of the Ra source isotope to yield one or more radioactive Rn daughter isotopes in a gaseous state; separating the gaseous Rn daughter isotopes in a gaseous state; separating the gaseous Rn daughter isotopes from the mixture; and collecting the separated Rn daughter isotopes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
January 1, 2022